Exhibit 10.4
 
CALIFORNIA REPUBLIC AUTO RECEIVABLES TRUST 2018-1,
as Issuer,
 
MECHANICS BANK,
as Servicer,
 
and
 
CENTER STREET FINANCE, LP,
as Asset Representations Reviewer
 
ASSET REPRESENTATIONS
REVIEW AGREEMENT

Dated as of June 1, 2018



 


 


 





--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
Page
 

ARTICLE ONE
USAGE AND DEFINITIONS
Section 1.01.
Usage and Definitions
1
Section 1.02.
Additional Definitions
1
Section 1.03.
Review Materials and Test Definitions
3
ARTICLE TWO
ENGAGEMENT OF ASSET REPRESENTATIONS REVIEWER
Section 2.01.
Engagement; Acceptance
4
Section 2.02.
Confirmation of Status
4
ARTICLE THREE
ASSET REPRESENTATIONS REVIEW PROCESS
Section 3.01.
Review Notices
5
Section 3.02.
Review Materials
5
Section 3.03.
Performance of Reviews
6
Section 3.04.
Review Reports
6
Section 3.05.
Review Representatives
6
Section 3.06.
Dispute Resolution
7
Section 3.07.
Limitations on Review Obligations
7
ARTICLE FOUR
ASSET REPRESENTATIONS REVIEWER
Section 4.01.
Representations and Warranties
8
Section 4.02.
Covenants
9
Section 4.03.
Fees and Expenses
9
Section 4.04.
Limitation on Liability
10
Section 4.05.
Indemnification by Asset Representations Reviewer
10
Section 4.06.
Indemnification of Asset Representations Reviewer
11
Section 4.07.
Inspections of Asset Representations Reviewer
11
Section 4.08.
Delegation of Obligations
12
Section 4.09.
Confidential Information
12
Section 4.10.
Personally Identifiable Information
13

 
i

--------------------------------------------------------------------------------


 
Page
 
ARTICLE FIVE
RESIGNATION AND REMOVAL;
SUCCESSOR ASSET REPRESENTATIONS REVIEWER
Section 5.01.
Eligibility Requirements for Asset Representations Reviewer
15
Section 5.02.
Resignation and Removal of Asset Representations Reviewer
15
Section 5.03.
Successor Asset Representations Reviewer
15
Section 5.04.
Merger, Consolidation or Succession
16
ARTICLE SIX
OTHER AGREEMENTS
Section 6.01.
Independence of Asset Representations Reviewer
17
Section 6.02.
No Petition
17
Section 6.03.
Limitation of Liability of Owner Trustee
17
Section 6.04.
Termination of Agreement
17
ARTICLE SEVEN
MISCELLANEOUS PROVISIONS
Section 7.01.
Amendments
18
Section 7.02.
Assignment; Benefit of Agreement; Third Party Beneficiaries
18
Section 7.03.
Notices
19
Section 7.04.
GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
19
Section 7.05.
No Waiver; Remedies
20
Section 7.06.
Severability
20
Section 7.07.
Headings
20
Section 7.08.
Counterparts
20
     
SCHEDULES
Schedule A  –
Review Materials
SA-1
Schedule B  –
Representations, Warranties and Tests
SB-1




ii

--------------------------------------------------------------------------------

This ASSET REPRESENTATIONS REVIEW AGREEMENT, dated as of June 1, 2018 (as
amended, restated or otherwise modified from time to time, this “Agreement”), is
among California Republic Auto Receivables Trust 2018-1, a Delaware statutory
trust, as issuer (the “Issuer”), Mechanics Bank, a California corporation
authorized to transact a banking business, as servicer (the “Servicer”), and
Center Street Finance, LP, a Texas limited partnership, as asset representations
reviewer (the “Asset Representations Reviewer”).
 
WHEREAS, the Issuer will engage the Asset Representations Reviewer to perform a
review of certain receivables arising in connection with motor vehicle
installment sales contracts and installment loans for compliance with certain
representations and warranties made by Mechanics Bank and the Depositor with
respect thereto; and
 
WHEREAS, the Asset Representations Reviewer desires to perform such review in
accordance with the terms of this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:
 
ARTICLE ONE

USAGE AND DEFINITIONS
 
Section 1.01.  Usage and Definitions.  Capitalized terms used in this Agreement
that are not otherwise defined shall have the meanings ascribed thereto in
Appendix A to the Sale and Servicing Agreement, dated as of June 1, 2018, among
the Issuer, California Republic Funding, LLC, the Servicer and U.S. Bank
National Association, which Appendix is hereby incorporated into and made a part
of this Agreement.  Appendix A also contains rules as to usage applicable to
this Agreement.
 
Section 1.02.  Additional Definitions.  Whenever used herein, unless the context
otherwise requires, the following words and phrases shall have the respective
meanings set forth below for all purposes of this Agreement.  In the event of
any conflict between a definition appearing below and any other Basic Document,
the definition appearing below shall control for purposes of this Agreement.
 
“Annual Fee” has the meaning stated in Section 4.03(a).


“Annual Period” means each annual period commencing on the Closing Date, in the
case of the first such period, and otherwise on the most recent anniversary of
the Closing Date and ending on the next anniversary of the Closing Date.


“ARR Indemnified Person” means each of the Asset Representations Reviewer and
its officers, directors, employees and agents.


“Confidential Information” means oral, written and electronic materials
(irrespective of its source or form of communication) furnished before, on or
after the date of this Agreement to the Asset Representations Reviewer for the
purposes contemplated by this Agreement, including (i) lists of Review
Receivables and any related Review Materials, (ii) origination and servicing
guidelines, policies and procedures, and form contracts and (iii) notes,
analyses, compilations, studies or other documents or records

--------------------------------------------------------------------------------

prepared by the Servicer, which contain information supplied by or on behalf of
the Servicer or its representatives; provided, that Confidential Information
will not include information that (a) is or becomes generally available to the
public other than as a result of disclosure by the Information Recipients, (b)
was available to, or becomes available to, the Information Recipients on a
non-confidential basis from a Person or entity other than the Issuer or the
Servicer before its disclosure to the Information Recipients who, to the
knowledge of the Information Recipient is not bound by a confidentiality
agreement with the Issuer or the Servicer and is not prohibited from
transmitting the information to the Information Recipients, (c) is independently
developed by the Information Recipients without the use of the Confidential
Information, as shown by the Information Recipients’ files and records or other
evidence in the Information Recipients’ possession or (d) the Issuer or the
Servicer provides permission to the applicable Information Recipients to
release.

“Eligible Representations” means those representations identified in Schedule B
 
“Contract” has the meaning stated in Schedule A.
 
“Information Recipients” means the Asset Representations Reviewer and its
officers, directors, employees, agents, representatives or affiliates, including
legal counsel.
 
“Issuer PII” means PII furnished by the Issuer, the Servicer or their Affiliates
to the Asset Representations Reviewer and PII developed or otherwise collected
or acquired by the Asset Representations Reviewer in performing its obligations
under this Agreement.
 
“Personally Identifiable Information” or “PII” means information in any format
about an identifiable individual, including, name, address, phone number, e-mail
address, account number(s), identification number(s), any other actual or
assigned attribute associated with or identifiable to an individual and any
information that when used separately or in combination with other information
could identify an individual.
 
“Review” means the performance by the Asset Representations Reviewer of the
testing procedures for each Test and each Review Receivable according to
Section 3.03.
 
“Review Fee” has the meaning stated in Section 4.03(b).
 
“Review Materials” means, for a Review and a Review Receivable, the documents
and other materials listed in Schedule A, as applicable.
 
“Review Notice” means a notice delivered to the Asset Representations Reviewer
by the Indenture Trustee pursuant to Section 7.05 of the Indenture.
 
“Review Receivables” means those Receivables identified by the Servicer as
requiring a Review by the Asset Representations Reviewer following receipt of a
Review Notice according to Section 3.01.
 
2

--------------------------------------------------------------------------------

“Review Report” means the report prepared and delivered by the Asset
Representations Reviewer pursuant to Section 3.04, which will, among other
things, (i) indicate for each Review Receivable whether there was a Test Pass,
Test Fail or Test Complete for each related Test, (ii) include, for each Test
Fail or Test Complete, the related reason for such Test Fail or Test Complete,
including (for example) whether the Review Receivable was a Test Fail as a
result of missing or incomplete Review Materials and (iii) contain a summary of
the Review results to be included in the Issuer’s Form 10-D report for the
Collection Period in which the Review Report is received.
 
“Test Complete” has the meaning stated in Section 3.03(c).
 
“Test Fail” has the meaning stated in Section 3.03(a).
 
“Test Pass” has the meaning stated in Section 3.03(a).
 
“Tests” mean the procedures listed in Schedule B as applied to the process
described in Section 3.03.
 
Section 1.03.  Review Materials and Test Definitions.  Capitalized terms or
terms or phrases in quotation marks used in the Tests, if not defined in
Appendix A to the Sale and Servicing Agreement or in this Agreement, including
Schedule A to this Agreement, refer to sections, titles or terms in the Contract
or other Review Materials.
 
3

--------------------------------------------------------------------------------

ARTICLE TWO

ENGAGEMENT OF ASSET REPRESENTATIONS REVIEWER
 
Section 2.01.  Engagement; Acceptance.  The Issuer engages Center Street
Finance, LP to act as the Asset Representations Reviewer for the Issuer.  Center
Street Finance, LP accepts the engagement and agrees to perform the obligations
of the Asset Representations Reviewer on the terms in this Agreement.
 
Section 2.02.  Confirmation of Status.  The parties confirm that the Asset
Representations Reviewer is not responsible for (i) reviewing the Receivables
for compliance with the representations and warranties under the Basic
Documents, except as described in this Agreement, (ii) determining whether
noncompliance with the representations or warranties constitutes a breach of the
Basic Documents or (iii) determining if any Receivable is required to be
repurchased.
 
4

--------------------------------------------------------------------------------

ARTICLE THREE

ASSET REPRESENTATIONS REVIEW PROCESS
 
Section 3.01.  Review Notices.  On receipt of a Review Notice from the Indenture
Trustee according to Section 7.05 of the Indenture, the Asset Representations
Reviewer will start a Review.  Once a Review Notice has been issued, the
Servicer will provide the list of Review Receivables to the Asset
Representations Reviewer within ten Business Days.  The Asset Representations
Reviewer will not be obligated to start a Review until a Review Notice and the
related list of Review Receivables is received.  The Asset Representations
Reviewer is not obligated to verify (i) whether the Indenture Trustee properly
determined that a Review Notice was required or (ii) the accuracy or
completeness of the list of Review Receivables provided by the Servicer.
 
Section 3.02.  Review Materials.
 
(a)            Access to Review Materials.  The Servicer will give the Asset
Representations Reviewer access to the Review Materials for all of the Review
Receivables within 60 days after receipt of the Review Notice in one or more of
the following ways: (i) by providing access to the Servicer’s receivables
systems, either remotely or at an office of the Servicer, (ii) by electronic
posting to a password-protected website to which the Asset Representations
Reviewer has access, (iii) by providing originals or photocopies at an office of
the Servicer where the Receivable Files are located or (iv) in another manner
agreed by the Servicer and the Asset Representations Reviewer.  The Servicer may
redact or remove Personally Identifiable Information from the Review Materials
without changing the meaning or usefulness of the Review Materials.  The Asset
Representations Reviewer shall be entitled to rely in good faith, without
independent investigation or verification, that the Review Materials are
accurate and complete in all material respects, and not misleading in any
material respect.
 
(b)            Missing or Insufficient Review Materials.  The Asset
Representations Reviewer will review the Review Materials to determine if any
Review Materials are missing or insufficient for the Asset Representations
Reviewer to perform any Test.  If the Asset Representations Reviewer determines
any missing or insufficient Review Materials, the Asset Representations Reviewer
will notify the Servicer promptly, and in any event no less than 20 days before
completing the Review.  The Servicer will have 15 days to give the Asset
Representations Reviewer access to the missing Review Materials or other
documents or information to correct the insufficiency.  If the missing Review
Materials or other documents have not been provided by the Servicer within
15 days, the related Review Receivable will have a Test Fail for the Test or
Tests that require use of the missing or insufficient Review Materials.  If the
Contract for any Review Receivable is not provided or is illegible, the Asset
Representations Reviewer will be unable to perform any Tests and the related
Review Receivable will have an overall Test Fail for all Tests.  In either of
these cases, the Test or Tests will be considered completed and the Review
Report will report a Test Fail for the related Review Receivable or applicable
representation or warranty and the reason for the Test Fail.
 
5

--------------------------------------------------------------------------------

Section 3.03.  Performance of Reviews.
 
(a)            Test Procedures.  For a Review, the Asset Representations
Reviewer will perform for each Review Receivable the Test for each Eligible
Representation.  In the course of its review, the Asset Representations Reviewer
will use the Review Materials.  For each Test and Review Receivable, the Asset
Representations Reviewer will determine if the Test has been satisfied (a “Test
Pass”) or if the Test has not been satisfied (a “Test Fail”).
 
(b)            Review Period.  The Asset Representations Reviewer will complete
the Review of all of the Review Receivables within 60 days after receiving
access to the Review Materials.  If, however, missing or additional Review
Materials are provided to the Asset Representations Reviewer as described in
Section 3.02(b) or the Asset Representations Reviewer requires clarification of
any Review Materials or testing procedures, the Review period will be extended
for an additional 30 days.
 
(c)            Completion of Review for Certain Review Receivables.  Following
the delivery of the list of the Review Receivables and before the delivery of
the Review Report by the Asset Representations Reviewer, the Servicer may notify
the Asset Representations Reviewer if a Review Receivable has been paid in full
by the Obligor or purchased from the Issuer by Mechanics Bank, the Depositor or
the Servicer in accordance with the Basic Documents.  On receipt of such notice,
the Asset Representations Reviewer will immediately terminate all Tests of the
related Review Receivable and the Review of such Review Receivable will be
considered complete (a “Test Complete”).  In this case, the related Review
Report will indicate a Test Complete for such Review Receivable and the related
reason.
 
(d)            Duplicative Tests.  If the same Test is required for more than
one representation or warranty, the Asset Representations Reviewer will only
perform the Test once for each Review Receivable but will report the results of
the Test for each applicable representation or warranty on the Review Report.
 
(e)            Termination of Review.  If a Review is in process and the Notes
will be paid in full on the next Payment Date, the Servicer will notify the
Asset Representations Reviewer and the Indenture Trustee no less than ten days
before that Payment Date.  On receipt of such notice, the Asset Representations
Reviewer will terminate the Review immediately and will not be obligated to
deliver a Review Report.
 
Section 3.04.  Review Reports.  Within five days after the end of the applicable
Review period under Section 3.03(b), the Asset Representations Reviewer will
deliver to the Issuer, the Servicer and the Indenture Trustee a Review Report. 
The Asset Representations Reviewer will ensure that the Review Report does not
contain any Issuer PII or any Personally Identifiable Information.  On
reasonable request of the Servicer, the Asset Representations Reviewer will
provide additional detail on the Test results.
 
Section 3.05.  Review Representatives.
 
(a)            Servicer Representative.  The Servicer will designate one or more
representatives who will be available to assist the Asset Representations
Reviewer in performing the Review, including responding to requests and
answering questions from the Asset Representations Reviewer about access to
Review Materials on the Servicer’s originations, receivables or other systems,
obtaining missing or insufficient Review Materials and/or providing
clarification of any Review Materials or Tests.
 
6

--------------------------------------------------------------------------------

(b)            Asset Representations Reviewer Representative.  The Asset
Representations Reviewer will designate one or more representatives who will be
available to the Issuer and the Servicer during the performance of a Review.
 
(c)            Questions About Review.  The Asset Representations Reviewer will
make appropriate personnel available to respond in writing to written questions
or requests for clarification of any Review Report from the Indenture Trustee or
the Servicer until the earlier of (i) the payment in full of the Notes and
(ii) one year after the delivery of the Review Report.  The Asset
Representations Reviewer will not be obligated to respond to questions or
requests for clarification from Noteholders or any other Person and will direct
such Persons to submit written questions or requests to the Servicer.
 
Section 3.06.  Dispute Resolution.  If a Review Receivable that was a subject of
a Review becomes the subject of a dispute resolution proceeding under
Section 3.04 of the Sale and Servicing Agreement, the Asset Representations
Reviewer will participate in the dispute resolution proceeding on request of a
party to the proceeding.  The reasonable out-of-pocket expenses of the Asset
Representations Reviewer for its participation in any dispute resolution
proceeding will be considered expenses of the requesting party for the dispute
resolution and will be paid, in the case of (i) an arbitration, by a party to
the dispute resolution as determined by the arbitrator for the dispute
resolution, and (ii) a mediation, as the parties shall mutually determine, in
each case according to Section 3.04 of the Sale and Servicing Agreement.  If not
paid by a party to the dispute resolution, the expenses will be reimbursed by
the Issuer according to Section 4.03(d).
 
Section 3.07.  Limitations on Review Obligations.
 
(a)            Review Process Limitations.  The Asset Representations Reviewer
will have no obligation (i) to determine whether a Delinquency Trigger has
occurred or whether the required percentage of Noteholders has voted to direct a
Review under the Indenture; (ii) to determine which Receivables are subject to a
Review, (iii) to obtain or confirm the validity of the Review Materials, (iv) to
obtain missing or insufficient Review Materials, (v) to take any action or cause
any other party to take any action under any of the Basic Documents or to
enforce any remedies for breaches of Eligible Representations, (vi) to determine
the reason for the delinquency of any Review Receivable, the creditworthiness of
any Obligor, the overall quality of any Review Receivable or the compliance by
the Servicer with its covenants with respect to the servicing of such Review
Receivable or (vii) to establish cause, materiality or recourse for any Test
Fail.
 
(b)            Testing Procedure Limitations.  The Asset Representations
Reviewer will only be required to perform the “Tests” listed in Schedule A, and
will not be obligated to perform additional procedures on any Review Receivable
or to provide any information other than a Review Report.  The Asset
Representations Reviewer may, however, provide additional information about any
Review Receivable that it determines in good faith to be material to the Review.
 
7

--------------------------------------------------------------------------------

ARTICLE FOUR

ASSET REPRESENTATIONS REVIEWER
 
Section 4.01.  Representations and Warranties.  The Asset Representations
Reviewer represents and warrants to the Issuer as of the Closing Date:
 
(a)            Organization and Qualification.  The Asset Representations
Reviewer is duly organized and validly existing as a limited partnership in good
standing under the laws of State of Texas.  The Asset Representations Reviewer
is qualified as a foreign entity in good standing and has obtained all necessary
licenses and approvals in all jurisdictions in which the ownership or lease of
its properties or the conduct of its activities requires the qualification,
license or approval, unless the failure to obtain the qualifications, licenses
or approvals would not reasonably be expected to have a material adverse effect
on the Asset Representations Reviewer’s ability to perform its obligations under
this Agreement.
 
(b)            Power, Authority and Enforceability.  The Asset Representations
Reviewer has the power and authority to execute, deliver and perform its
obligations under this Agreement.  The Asset Representations Reviewer has
authorized the execution, delivery and performance of this Agreement.  This
Agreement is the legal, valid and binding obligation of the Asset
Representations Reviewer, enforceable against the Asset Representations Reviewer
except as may be limited by insolvency, bankruptcy, reorganization or other laws
relating to the enforcement of creditors’ rights or by general equitable
principles.
 
(c)             No Conflicts and No Violation.  The completion of the
transactions contemplated by this Agreement and the performance of the Asset
Representations Reviewer’s obligations under this Agreement will not
(i) conflict with, or be a breach or default under, any indenture, mortgage,
deed of trust, loan agreement, guarantee or similar document under which the
Asset Representations Reviewer is a debtor or guarantor, (ii) result in the
creation or imposition of a Lien on the properties or assets of the Asset
Representations Reviewer under the terms of any indenture, mortgage, deed of
trust, loan agreement, guarantee or similar document, (iii) violate the
organizational documents of the Asset Representations Reviewer or (iv) violate a
law or, to the Asset Representations Reviewer’s knowledge, an order, rule or
regulation of a Governmental Authority having jurisdiction over the Asset
Representations Reviewer or its properties that applies to the Asset
Representations Reviewer, which, in each case, would reasonably be expected to
have a material adverse effect on the Asset Representations Reviewer’s ability
to perform its obligations under this Agreement.
 
(d)            No Proceedings.  To the Asset Representations Reviewer’s
knowledge, there are no proceedings or investigations pending or threatened in
writing before a Governmental Authority having jurisdiction over the Asset
Representations Reviewer or its properties (i) asserting the invalidity of this
Agreement, (ii) seeking to prevent the completion of the transactions
contemplated by this Agreement or (iii) seeking any determination or ruling that
would reasonably be expected to have a material adverse effect on the Asset
Representations Reviewer’s ability to perform its obligations under, or the
validity or enforceability of, this Agreement.
8

--------------------------------------------------------------------------------

 
(e)            Eligibility.  The Asset Representations Reviewer meets the
eligibility requirements in Section 5.01.
 
Section 4.02.  Covenants.  The Asset Representations Reviewer covenants and
agrees that:
 
(a)            Eligibility.  It will notify the Issuer and the Servicer promptly
if it no longer meets the eligibility requirements in Section 5.01.
 
(b)            Review Systems; Personnel.  It will maintain business process
management and/or other systems necessary to ensure that it can perform each
Test and, on execution of this Agreement, will load each Test into these
systems.  The Asset Representations Reviewer will ensure that these systems
allow for each Review Receivable and the related Review Materials to be
individually tracked and stored as contemplated by this Agreement.  The Asset
Representations Reviewer will maintain adequate staff that is properly trained
to conduct Reviews as required by this Agreement.
 
(c)            Maintenance of Review Materials.  It will maintain copies of any
Review Materials, Review Reports and other documents relating to a Review,
including internal correspondence and work papers, for a period of two years
after the termination of this Agreement.
 
Section 4.03.  Fees and Expenses.
 
(a)            Annual Fee.  The Issuer will, or will cause the Servicer to, pay
the Asset Representations Reviewer, as compensation for agreeing to act as the
Asset Representations Reviewer under this Agreement, an annual fee (the “Annual
Fee”) with respect to each Annual Period prior to the termination of the
Servicer, in an amount equal to $3,750.00.  The Annual Fee will be paid as
agreed by the Issuer and the Asset Representations Reviewer until this Agreement
is terminated; provided, however, that if the Asset Representations Reviewer
resigns or is removed in accordance with Section 5.02, then the Asset
Representations Reviewer shall refund to the Issuer a portion of the Annual Fee
attributable to the portion of the annual period during which the Asset
Representations Reviewer will no longer act as Asset Representations Reviewer,
assuming for purposes of such calculation that the Annual Fee for each day
during the annual period is an amount equal to the Annual Fee divided by 365.
 
(b)            Review Fee.  Following the completion of a Review and the
delivery to the Indenture Trustee of the related Review Report pursuant to
Section 3.03, or the termination of a Review according to Section 3.03(e), and
the delivery to the Servicer of a detailed invoice, the Asset Representations
Reviewer will be entitled to a fee of up to $275.00 for each Review Receivable
for which the Review was started (the “Review Fee”), payable by the Servicer. 
However, no Review Fee will be charged for any Review Receivable which was
included in a prior Review or for which no Tests were completed prior to the
Asset Representations Reviewer being notified of a termination of the
9

--------------------------------------------------------------------------------

Review according to Section 3.03(e) or due to missing or insufficient Review
Materials under Section 3.02(b).  If the detailed invoice is submitted on or
before the first day of a month, the Review Fee will be paid by the Issuer
according to the priority of payments in Section 5.04 of the Sale and Servicing
Agreement starting on or before the Payment Date in that month.  If, however, a
Review is terminated according to Section 3.03(e), the Asset Representations
Reviewer must submit its invoice for the Review Fee for the terminated Review no
later than five Business Days before the final Payment Date to be reimbursed no
later than the final Payment Date.
 
(c)            Reimbursement of Expenses.  If the Servicer provides access to
the Review Materials at one of its properties, the Issuer will reimburse the
Asset Representations Reviewer for its reasonable travel expenses incurred in
connection with the Review upon receipt of a detailed invoice.  In addition, the
Servicer shall reimburse the Asset Representations Reviewer for any reasonable
out of pocket fees and expenses for opinions of counsel incurred in connection
with the execution of this Agreement.
 
(d)            Dispute Resolution Expenses.  If the Asset Representations
Reviewer participates in a dispute resolution proceeding under Section 3.06 and
its reasonable expenses for participating in the proceeding are not paid by a
party to the dispute resolution within 90 days after the end of the proceeding,
the Issuer will reimburse the Asset Representations Reviewer for such expenses
upon receipt of a detailed invoice.
 
(e)            Payment of Invoices.  Whenever applicable pursuant to this
Section, the fees and expenses of the Asset Representations Reviewer are to be
paid via the priority of payments described in Section 5.04 of the Sale and
Servicing Agreement or Section 5.04(b) of the Indenture, as applicable.  The
Asset Representations Reviewer will issue invoices to the Issuer at the notices
addresses set forth in Section 11.04 of the Indenture and Issuer shall pay all
invoices submitted by the Asset Representations Reviewer no later than the
Payment Date relating to the Collection Period that includes the 30th day
following the receipt by the Issuer, in accordance with the priority of payments
described in Section 5.04 of the Sale and Servicing Agreement or Section 5.04(b)
of the Indenture, as applicable.
 
Section 4.04.  Limitation on Liability.  The Asset Representations Reviewer will
not be liable to any Person for any action taken, or not taken, in good faith
under this Agreement or for errors in judgment.  The Asset Representations
Reviewer will, however, be liable for its willful misconduct, bad faith or
negligence in performing its obligations under this Agreement.  In no event will
the Asset Representations Reviewer be liable for special, indirect or
consequential losses or damages (including lost profit), even if the Asset
Representations Reviewer has been advised of the likelihood of the loss or
damage and regardless of the form of action.
 
Section 4.05.  Indemnification by Asset Representations Reviewer.  The Asset
Representations Reviewer will indemnify each of the Issuer, the Depositor, the
Servicer, the Owner Trustee, the Indenture Trustee and their respective
directors, officers, employees, legal representatives and agents for all fees,
expenses, losses, damages and liabilities, including the reasonable fees and
expenses incurred with the enforcement of the Asset Representations Reviewer’s
indemnification or other obligations hereunder, resulting from the Asset
Representation’s (i) willful misconduct, bad faith or negligence in performing
its obligations under this Agreement or (ii) breach of any of its
10

--------------------------------------------------------------------------------

representations or warranties in this Agreement.  The Asset Representations
Reviewer’s obligations under this Section will survive the termination of this
Agreement, the termination of the Issuer and the resignation or removal of the
Asset Representations Reviewer.
 
Section 4.06.  Indemnification of Asset Representations Reviewer.
 
(a)            Indemnification.  The Issuer will, or will cause the
Administrator to, indemnify each ARR Indemnified Person for all costs, expenses,
losses, damages and liabilities resulting from the performance of its
obligations under this Agreement (including the fees and expenses of defending
itself against any loss, damage or liability), but excluding any cost, expense,
loss, damage or liability resulting from the Asset Representations Reviewer’s
(i) willful misconduct, bad faith or negligence or (ii) breach of any of its
representations or warranties in this Agreement.
 
(b)            Proceedings.  Promptly on receipt by an Indemnified Person of
notice of a Proceeding against it, the Indemnified Person will, if a claim is to
be made under Section 4.06(a), notify the Issuer and the Administrator of the
Proceeding.  The Issuer or the Administrator may participate in and assume the
defense and settlement of a Proceeding at its expense.  If the Issuer or the
Administrator notifies the Indemnified Person of its intention to assume the
defense of the Proceeding with counsel reasonably satisfactory to the
Indemnified Person, and so long as the Issuer or the Administrator assumes the
defense of the Proceeding in a manner reasonably satisfactory to the Indemnified
Person, the Issuer and the Administrator will not be liable for fees and
expenses of counsel to the Indemnified Person unless there is a conflict between
the interests of the Issuer or the Administrator, as applicable, and an
Indemnified Person.  If there is a conflict, the Issuer or the Administrator
will pay for the reasonable fees and expenses of separate counsel to the
Indemnified Person.  No settlement of a Proceeding may be made without the
approval of the Issuer and the Administrator and the Indemnified Person, which
approval will not be unreasonably withheld.
 
(c)            Survival of Obligations.  The Issuer’s and the Administrator’s
obligations under this Section will survive the resignation or removal of the
Asset Representations Reviewer and the termination of this Agreement.
 
(d)            Repayment.  If the Issuer or the Administrator makes any payment
under this Section and an ARR Indemnified Person later collects any of the
amounts for which the payments were made to it from others, such ARR Indemnified
Person will promptly repay the amounts to the Issuer or the Administrator, as
applicable.
 
Section 4.07.  Inspections of Asset Representations Reviewer.  The Asset
Representations Reviewer agrees that, with reasonable prior notice not more than
once during any year, it will permit authorized representatives of the Issuer,
the Servicer or the Administrator, during the Asset Representations Reviewer’s
normal business hours, at such party’s expense, to examine and review the books
of account, records, reports and other documents and materials of the Asset
Representations Reviewer relating to (i) the performance of its obligations
under this Agreement, (ii) payment of its fees and expenses for its performance
and (c) a claim made by it under this Agreement.  In addition, the Asset
Representations Reviewer will permit representatives of the Issuer, the Servicer
or the Administrator to make copies and extracts of any of those documents,
11

--------------------------------------------------------------------------------

at such party’s expense, and to discuss them with officers and employees of the
Asset Representations Reviewer.  Each of the Issuer, the Servicer and the
Administrator will, and will cause its authorized representatives to, hold in
confidence the foregoing information except if disclosure may be required by
Applicable Law or if the Issuer, the Servicer or the Administrator reasonably
determines that it is required to make the disclosure under this Agreement or
the other Basic Documents.  The Asset Representations Reviewer will maintain all
relevant books, records, reports and other documents and materials for a period
of at least two years after the termination of its obligations under this
Agreement.
 
Section 4.08.  Delegation of Obligations.  The Asset Representations Reviewer
may not delegate or subcontract its obligations under this Agreement to any
Person without the consent of the Issuer and the Servicer.
 
Section 4.09.  Confidential Information.
 
(a)            Treatment.  The Asset Representations Reviewer agrees to hold and
treat Confidential Information given to it under this Agreement in confidence
and under the terms and conditions of this Section , and will implement and
maintain safeguards to further assure the confidentiality of the Confidential
Information.  The Confidential Information will not, without the prior consent
of the Issuer and the Servicer, be disclosed or used by any Information
Recipient other than for the purposes of performing Reviews of Review
Receivables or performing its obligations under this Agreement.  The Asset
Representations Reviewer agrees that it will not, and will cause its Affiliates
to not, (i) purchase or sell securities issued by Mechanics Bank or its
Affiliates or special purpose entities on the basis of Confidential Information
or (ii) use the Confidential Information for the preparation of research
reports, newsletters or other publications or similar communications.
 
(b)            Protection.  The Asset Representations Reviewer will take
reasonable measures to protect the secrecy of and avoid disclosure and
unauthorized use of Confidential Information, including those measures that it
takes to protect its own confidential information and not less than a reasonable
standard of care.  The Asset Representations Reviewer acknowledges that
Personally Identifiable Information is also subject to the additional
requirements in Section 4.10.
 
(c)            Disclosure.  If the Asset Representations Reviewer is required by
Applicable Law or regulation, rule or order issued by a Governmental Authority
to disclose part of the Confidential Information, it may disclose the
Confidential Information.  However, before a required disclosure, the Asset
Representations Reviewer, if permitted by Applicable Law, will use its
reasonable efforts to provide the Issuer and the Servicer with notice of the
requirement and will cooperate, at the Servicer’s expense, in the Issuer’s and
the Servicer’s pursuit of a proper protective order or other relief for the
disclosure of the Confidential Information.  If the Issuer and the Servicer are
unable to obtain a protective order or other proper remedy by the date that the
information is required to be disclosed, the Asset Representations Reviewer will
disclose only that part of the Confidential Information that it is advised by
its legal counsel it is legally required to disclose.
 
(d)            Responsibility for Information Recipients.  The Asset
Representations Reviewer will be responsible for a breach of this Section by its
Information Recipients.
 
12

--------------------------------------------------------------------------------

(e)            Violation.  The Asset Representations Reviewer agrees that a
violation of this Agreement may cause irreparable injury to the Issuer and the
Servicer and the Issuer and the Servicer may seek injunctive relief in addition
to legal remedies.  If an action is initiated by the Issuer or the Servicer to
enforce this Section, the prevailing party will be reimbursed for its fees and
expenses, including reasonable attorney’s fees, incurred for the enforcement.
 
Section 4.10.  Personally Identifiable Information.
 
(a)            Use of Issuer PII.  The Issuer does not grant the Asset
Representations Reviewer any rights to Issuer PII except as provided in this
Agreement.  The Asset Representations Reviewer will use Issuer PII only to
perform its obligations under this Agreement or as specifically directed in
writing by the Issuer and will only reproduce Issuer PII to the extent necessary
for these purposes.  The Asset Representations Reviewer must comply with all
laws applicable to PII, Issuer PII and the Asset Representations Reviewer’s
business, including any legally required codes of conduct, including those
relating to privacy, security and data protection.  The Asset Representations
Reviewer will protect and secure Issuer PII.  The Asset Representations Reviewer
will implement privacy or data protection policies and procedures that comply
with Applicable Law and this Agreement.  The Asset Representations Reviewer will
implement and maintain reasonable and appropriate practices, procedures and
systems, including administrative, technical and physical safeguards to
(i) protect the security, confidentiality and integrity of Issuer PII,
(ii) ensure against anticipated threats or hazards to the security or integrity
of Issuer PII, (iii) protect against unauthorized access to or use of Issuer PII
and (iv) otherwise comply with its obligations under this Agreement.  These
safeguards include a written data security plan, employee training, information
access controls, restricted disclosures, systems protections (e.g., intrusion
protection, data storage protection and data transmission protection) and
physical security measures.
 
(b)            Additional Limitations.  In addition to the use and protection
requirements described in Section 4.10(b), the Asset Representations Reviewer’s
disclosure of Issuer PII is also subject to the following requirements:
 
(i)            The Asset Representations Reviewer will not disclose Issuer PII
to its personnel or allow its personnel access to Issuer PII except (A) for the
Asset Representations Reviewer personnel who require Issuer PII to perform a
Review, (B) with the prior consent of the Issuer or (C) as required by
Applicable Law.  When permitted, the disclosure of or access to Issuer PII will
be limited to the specific information necessary for the individual to complete
the assigned task.  The Asset Representations Reviewer will inform personnel
with access to Issuer PII of the confidentiality requirements in this Agreement
and train its personnel with access to Issuer PII on the proper use and
protection of Issuer PII.
 
(ii)            The Asset Representations Reviewer will not sell, disclose,
provide or exchange Issuer PII with or to any third party without the prior
consent of the Issuer.
 
(c)            Notice of Breach.  The Asset Representations Reviewer will notify
the Issuer, the Administrator and the Servicer promptly in the event of an
actual or reasonably suspected security breach, unauthorized access,
misappropriation or other compromise of the security, confidentiality or
integrity of Issuer PII and, where applicable, immediately take action to
prevent any further breach.
 
13

--------------------------------------------------------------------------------

(d)            Return or Disposal of Issuer PII.  Except where return or
disposal is prohibited by Applicable Law, promptly on the earlier of the
completion of the Review or the request of the Issuer, the Administrator or the
Servicer, all Issuer PII in any medium in the Asset Representations Reviewer’s
possession or under its control will be (i) destroyed in a manner that prevents
its recovery or restoration or (ii) if so directed by the Issuer, returned to
the Issuer without the Asset Representations Reviewer retaining any actual or
recoverable copies, in both cases, without charge to the Issuer.  Where the
Asset Representations Reviewer retains Issuer PII, the Asset Representations
Reviewer will limit its further use or disclosure of Issuer PII to that required
by Applicable Law.
 
(e)            Compliance; Modification.  The Asset Representations Reviewer
will cooperate with and provide information to the Issuer regarding the Asset
Representations Reviewer’s compliance with this Section.  The Asset
Representations Reviewer and the Issuer agree to modify this Section as
necessary for either party to comply with Applicable Law.
 
(f)            Audit of Asset Representations Reviewer.  The Asset
Representations Reviewer will permit the Issuer, the Administrator and the
Servicer, and any of their authorized representatives at such party’s expense to
audit the Asset Representations Reviewer’s compliance with this Section during
the Asset Representations Reviewer’s normal business hours on reasonable advance
notice to the Asset Representations Reviewer, and not more than once during any
year unless circumstances necessitate additional audits.  The Issuer and the
Servicer agree to make reasonable efforts to schedule any audit described in
this Section with the inspections described in Section 4.07.  The Asset
Representations Reviewer will also permit the Issuer, the Administrator and the
Servicer and any of their authorized representatives during normal business
hours on reasonable advance written notice to audit any service providers used
by the Asset Representations Reviewer to fulfill its obligations under this
Agreement.
 
(g)            Affiliates and Third Parties.  If the Asset Representations
Reviewer processes the PII of the Issuer’s Affiliates or a third party when
performing a Review, and if such Affiliate or third party is identified to the
Asset Representations Reviewer, such Affiliate or third party is an intended
third-party beneficiary of this Section , and this Agreement is intended to
benefit the Affiliate or third party.  The Affiliate or third party may enforce
the PII related terms of this Section against the Asset Representations Reviewer
as if each were a signatory to this Agreement.
 
14

--------------------------------------------------------------------------------

ARTICLE FIVE

RESIGNATION AND REMOVAL;
SUCCESSOR ASSET REPRESENTATIONS REVIEWER
 
Section 5.01.  Eligibility Requirements for Asset Representations Reviewer.  The
Asset Representations Reviewer must be a Person who (i) is not Affiliated with
Mechanics Bank, the Depositor, the Servicer, the Indenture Trustee, the Owner
Trustee or any of their Affiliates and (ii) was not, and is not Affiliated with
a Person that was, engaged by Mechanics Bank or any Underwriter to perform any
due diligence on the Receivables prior to the Closing Date.
 
Section 5.02.  Resignation and Removal of Asset Representations Reviewer.
 
(a)            No Resignation.  The Asset Representations Reviewer will not
resign as Asset Representations Reviewer unless it determines it is legally
unable to perform its obligations under this Agreement and there is no
reasonable action that it could take to make the performance of its obligations
under this Agreement permitted under Applicable Law.  The Asset Representations
Reviewer will deliver a notice of its resignation to the Issuer, the Servicer
and the Indenture Trustee, together with an Opinion of Counsel supporting its
determination.
 
15

--------------------------------------------------------------------------------

(b)            Removal.  If any of the following events occur, the Issuer, by
notice to the Asset Representations Reviewer, may remove the Asset
Representations Reviewer and terminate its rights and obligations under this
Agreement:
 
(i)            the Asset Representations Reviewer no longer meets the
eligibility requirements in Section 5.01; or
 
(ii)             the Asset Representations Reviewer breaches any of its
representations, warranties, covenants or obligations in this Agreement; or
 
(iii)            an Insolvency Event of the Asset Representations Reviewer
occurs.
 
(c)            Notice of Resignation or Removal.  The Issuer will notify the
Servicer, the Owner Trustee and the Indenture Trustee of any resignation or
removal of the Asset Representations Reviewer.
 
(d)            Continue to Perform After Resignation or Removal.  No resignation
or removal of the Asset Representations Reviewer will be effective, and the
Asset Representations Reviewer will continue to perform its obligations under
this Agreement, until a successor Asset Representations Reviewer has accepted
its engagement according to Section 5.03(b).
 
Section 5.03.  Successor Asset Representations Reviewer.
 
(a)            Engagement of Successor Asset Representations Reviewer. 
Following the resignation or removal of the Asset Representations Reviewer, the
Issuer will engage a successor Asset Representations Reviewer who meets the
eligibility requirements of Section 5.01.
 
(b)            Effectiveness of Resignation or Removal.  No resignation or
removal of the Asset Representations Reviewer will be effective until the
successor Asset Representations Reviewer has executed and delivered to the
Issuer, the Servicer and the Indenture Trustee an agreement accepting its
engagement and agreeing to perform the obligations of the Asset Representations
Reviewer under this Agreement or entering into a new agreement with the Issuer
on substantially the same terms as this Agreement.
 
(c)            Transition and Expenses.  If the Asset Representations Reviewer
resigns or is removed, the Asset Representations Reviewer will cooperate with
the Issuer, the Servicer and the Administrator and take all actions reasonably
requested to assist the Issuer in making an orderly transition of the Asset
Representations Reviewer’s rights and obligations under this Agreement to the
successor Asset Representations Reviewer.  The Asset Representations Reviewer
will pay the reasonable expenses of transitioning its obligations under this
Agreement and preparing the successor Asset Representations Reviewer to take on
the obligations on receipt of an invoice with reasonable detail of the expenses
from the Issuer, the Servicer, the Administrator or the successor Asset
Representations Reviewer.
 
Section 5.04.  Merger, Consolidation or Succession.  Any Person (i) into which
the Asset Representations Reviewer is merged or consolidated, (ii) resulting
from any merger or consolidation to which the Asset Representations Reviewer is
a party or (iii) succeeding to the business of the Asset Representations
Reviewer, if that Person meets the eligibility requirements in Section 5.01,
will be the successor to the Asset Representations Reviewer under this
Agreement.  Such Person will execute and deliver to the Issuer, the Servicer and
the Indenture Trustee an agreement to assume the Asset Representations
Reviewer’s obligations under this Agreement (unless the assumption happens by
operation of law).
 
16

--------------------------------------------------------------------------------

ARTICLE SIX

OTHER AGREEMENTS
 
Section 6.01.  Independence of Asset Representations Reviewer.  The Asset
Representations Reviewer will be an independent contractor and will not be
subject to the supervision of the Issuer or the Owner Trustee for the manner in
which it accomplishes the performance of its obligations under this Agreement. 
Unless authorized by the Issuer or the Owner Trustee, the Asset Representations
Reviewer will have no authority to act for or represent the Issuer or the Owner
Trustee and will not be considered an agent of the Issuer or the Owner Trustee. 
Nothing in this Agreement will make the Asset Representations Reviewer and
either of the Issuer or the Owner Trustee members of any partnership, joint
venture or other separate entity or impose any liability as such on any of
them.  For avoidance of doubt, the Indenture Trustee will not be responsible for
monitoring the performance by the Asset Representations Reviewer of its
obligations under this Agreement.
 
Section 6.02.  No Petition.  Each of the parties to this Agreement agrees that,
before the date that is one year and one day (or, if longer, any applicable
preference period) after payment in full of (i) all securities issued by the
Depositor or by a trust for which the Depositor was a depositor or (ii) the
Notes and the Certificates, it will not start or pursue against, or join any
other Person in starting or pursuing against the Depositor or the Issuer,
respectively, any bankruptcy, reorganization, arrangement, insolvency or
liquidation Proceedings or other Proceedings under any Insolvency Law.  This
Section will survive the termination of this Agreement.
 
Section 6.03.  Limitation of Liability of Owner Trustee.  This Agreement has
been signed on behalf of the Issuer by Wilmington Trust not in its individual
capacity but solely in its capacity as Owner Trustee of the Issuer.  In no event
will Wilmington Trust in its individual capacity or a beneficial owner of the
Issuer be liable for the Issuer’s obligations under this Agreement.  For all
purposes under this Agreement, the Owner Trustee will be subject to, and
entitled to the benefits of, the Trust Agreement.
 
Section 6.04.  Termination of Agreement.  This Agreement will terminate, except
for the obligations under Section 4.05, on the earlier of (i) the payment in
full of all outstanding Notes and the satisfaction and discharge of the
Indenture and (ii) the date the Issuer is terminated under the Trust Agreement.
 
17

--------------------------------------------------------------------------------

ARTICLE SEVEN

MISCELLANEOUS PROVISIONS
 
Section 7.01.  Amendments.
 
(a)            The parties may amend this Agreement:
 
(i)            to clarify an ambiguity, correct an error or correct or
supplement any term of this Agreement that may be defective or inconsistent with
the other terms of this Agreement or to provide for, or facilitate the
acceptance of this Agreement by, a successor Asset Representations Reviewer, in
each case without the consent of the Noteholders or any other Person;
 
(ii)             to add, change or eliminate terms of this Agreement, in each
case without the consent of the Noteholders or any other Person, if the
Administrator delivers an Officer’s Certificate to the Issuer, the Owner Trustee
and the Indenture Trustee stating that the amendment will not have a material
adverse effect on the Noteholders; or
 
(iii)            to add, change or eliminate terms of this Agreement for which
an Officer’s Certificate is not or cannot be delivered under
Section 7.01(a)(ii), with the consent of the Noteholders holding not less than
51% of the Note Balance of the Controlling Class.
 
(b)            Notice of Amendments.  The Administrator will notify the Rating
Agencies in advance of any amendment.  Promptly after the execution of an
amendment, the Administrator will deliver a copy of the amendment to the Rating
Agencies.
 
(c)            Consent of the Trustees.  Notwithstanding anything to the
contrary in this Section, any amendment to this Agreement that affects the
rights and obligations of either Trustee will require the consent of the Trustee
so affected, such consent not to be unreasonably withheld.
 
Section 7.02.  Assignment; Benefit of Agreement; Third Party Beneficiaries.
 
(a)            Assignment.  Except as stated in Section 5.04, this Agreement may
not be assigned by the Asset Representations Reviewer without the consent of the
Issuer and the Servicer.
 
(b)            Benefit of Agreement; Third-Party Beneficiaries.  This Agreement
is for the benefit of and will be binding on the parties and their permitted
successors and assigns.  The Owner Trustee and the Indenture Trustee, for the
benefit of the Noteholders, will be third-party beneficiaries of this Agreement
and may enforce this Agreement against the Asset Representations Reviewer and
the Servicer.  No other Person will have any right or obligation under this
Agreement.
 
18

--------------------------------------------------------------------------------

Section 7.03.  Notices.
 
(a)            Notices to Parties.  All notices, requests, demands, consents,
waivers or other communications to or from the parties must be in writing and
will be considered given:
 
(i)            for overnight mail, on delivery or, for registered first class
mail, postage prepaid, three days after deposit in the mail;
 
(ii)            for a fax, when receipt is confirmed by telephone, reply email
or reply fax from the recipient;
 
(iii)            for an email, when receipt is confirmed by telephone or reply
email from the recipient; and
 
(iv)            for an electronic posting to a password-protected website to
which the recipient has access, on delivery of an email (without the requirement
of confirmation of receipt) stating that the electronic posting has occurred.
 
(b)            Notice Addresses.  Any notice, request, demand, consent, waiver
or other communication will be addressed as stated in Section 10.03 of the Sale
and Servicing Agreement or to another address as a party may give by notice to
the other parties.
 
Section 7.04.  GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL. 
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO ANY OTHERWISE APPLICABLE PRINCIPLES OF
CONFLICTS OF LAWS (OTHER THAN SECTIONS 5‑1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.  EACH OF THE PARTIES
HERETO HEREBYAGREES TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE
OF NEW YORK, LOCATED IN THE BOROUGH OF MANHATTAN, AND THE FEDERAL COURTS LOCATED
WITHIN THE STATE OF NEW YORK IN THE BOROUGH OF MANHATTAN.  EACH OF THE PARTIES
HERETO HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY
OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE
AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE BETWEEN THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO
OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF THEM IN CONNECTION WITH THIS
INDENTURE OR THE TRANSACTIONS CONTEMPLATED HEREBY.  INSTEAD, ANY SUCH DISPUTE
RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.
 
19

--------------------------------------------------------------------------------

Section 7.05.  No Waiver; Remedies.  No party’s failure or delay in exercising a
power, right or remedy under this Agreement will operate as a waiver.  No single
or partial exercise of a power, right or remedy will preclude any other or
further exercise of the power, right or remedy or the exercise of any other
power, right or remedy.  The powers, rights and remedies under this Agreement
are in addition to any powers, rights and remedies under law.
 
Section 7.06.  Severability.  If a part of this Agreement is held invalid,
illegal or unenforceable, then it will be deemed severable from the remaining
Agreement and will not affect the validity, legality or enforceability of the
remaining Agreement.
 
Section 7.07.  Headings.  The headings in this Agreement are included for
convenience and will not affect the meaning or interpretation of this Agreement.
 
Section 7.08.  Counterparts.  This Agreement may be executed in multiple
counterparts.  Each counterpart will be an original and all counterparts will
together be one document.
 


20

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Asset Representations
Review Agreement to be duly executed by their respective officers thereunto duly
authorized as of the day and year first above written.
 

 
CALIFORNIA REPUBLIC AUTO
RECEIVABLES TRUST 2018-1
            By:
WILMINGTON TRUST, NATIONAL
ASSOCIATION,
not in its individual capacity,
but solely as Owner Trustee
         
 
By:
/s/ Patrick A. Kanar       Name:  Patrick A. Kanar       Title:    Banking
Officer          

 

  MECHANICS BANK          
 
By:
/s/ Nathan Duda       Name:  Nathan Duda       Title:    EVP, CFO          

 

  CENTER STREET FINANCE, LP             BY:
CSTF, LLC
a Texas limited liability company
and its general partner
         
 
By:
/s/ Christopher Hawke       Name:  Christopher Hawke       Title:    Authorized
Signatory          

 
2018-1 Asset Representations Review Agreement
 



--------------------------------------------------------------------------------

SCHEDULE A
 
REVIEW MATERIALS
 
1.            A copy of the Receivable File that includes the following
documents, if applicable:
 

(a)
The retail installment sale contract or similar document that evidences the
Receivable (the “Contract”)

 

(b)
The following documents related to the Contract (collectively, the
“Amendments”):

 

(i)
Any correction notices to the Contract

 

(ii)
Any modification agreements completed by the parties to the Contract

 

(c)
The certificate of title, motor vehicle lien statement, application for title,
application for registration for motor vehicle, certificate of origin or
manufacturer statement of origin for a vehicle, or other evidence (including
eAtlas reporting for electronic titling states) showing the security interest in
the Financed Vehicle (collectively, the “Title Documents”)

 

(d)
Any ancillary documents for credit insurance, service contracts or other
products and services (collectively, the “Ancillary Documents”)

 

(e)
Military orders

 

(f)
The credit application

 

(g)
State specific documents related to the Contract

 
2.            Copies of applicable Mechanics Bank procedures, as of the date of
the Contract, including:
 

(a)
Mechanics Bank’s procedure listing approved contract forms as of the date of the
Contract (the “List of Approved Contract Forms”)

 

(b)
Mechanics Bank’s procedure listing acceptable name variations of Mechanics Bank
(the “List of Acceptable Name Variations”)

 

(c)
Mechanics Bank’s procedure listing approved providers and form numbers for
service contracts and other products (the “List of Approved Products”)

 

(d)
Mechanics Bank’s credit and underwriting guidelines (including exceptions and
amendments thereto).

 
SA-1

--------------------------------------------------------------------------------

 

(e)
Mechanics Bank’s procedure listing approved Dealers and Dealer Agreements (“List
of Approved Dealers”)

 
3.            A copy of the Agreement to Terms of Assignment (the “Dealer
Assignment”)
 
4.            Applicable screen prints from Mechanics Bank’s receivables systems
 
5.            The Schedule of Receivables consisting of an electronic data file
containing all of the pertinent fields and information with respect to each
Receivable conveyed pursuant to the basic Documents.
 
SA-2

--------------------------------------------------------------------------------

SCHEDULE B
 
REPRESENTATIONS, WARRANTIES AND TESTS
 
Representation:
 
(a)            Good Title.  No Receivable (including the right to receive
payments thereunder) has been sold, transferred, assigned, or pledged by the
Seller to any Person other than the Purchaser.  Immediately prior to the
transfer and assignment herein contemplated, the Seller was the sole owner of
and had good and marketable title to the Receivables free and clear of any Lien
and had full right and power to transfer and assign the Receivables to the
Purchaser and immediately upon the transfer and assignment of the Receivables to
the Purchaser, the Purchaser shall have good and marketable title to the
Receivable, free and clear of any Lien and the Purchaser’s interest in the
Receivables resulting from the transfer will be as of the Closing Date perfected
under the UCC.  Test:Observe the Contract and confirm it was completed
electronically or, if completed on paper, confirm the Dealer’s signature is
present as assignor either on the Contract or on a separate form.  Observe the
Receivable in Mechanics Bank’s receivables systems as of the end of the month in
which the sale and assignment under the Basic Documents takes place and confirm
that the Receivable is marked as sold and the pool number identified matches the
pool number for the transaction related to the Basic Documents.
 
Representation:
 
(b)            No Assignment.As of the Closing Date, the Seller shall not have
taken any action to convey any right to any Person that would result in such
Person having a right to payments received under the insurance policies relating
to the Financed Vehicles or Dealer Agreements, or payments due under the
Receivables.
 
Test:            Review the Receivable File and Mechanics Bank’s receivables
systems to confirm there is no evidence of the Seller having conveyed rights
under the Receivables or the related insurance policies other than the
conveyances contemplated by this transaction.
 
Representation:
 
(c)            Past Due.As of the Cutoff Date, no Receivable was more than 30
days past due.
 
Test:            Review the Schedule of Receivables and Mechanics Bank’s
receivables systems and confirm was that the Receivable was not notated as being
more than 30 days past due as of the Cutoff Date.
 
SB-1

--------------------------------------------------------------------------------

Representation:
 
(d)            Characteristics of Receivables.Each Receivable
 
(i)            was originated by a Dealer in the ordinary course of such
Dealer’s business and such Dealer had all necessary licenses and permits to
originate Receivables in the State where it was located;
 
(ii)            was duly and properly executed by the parties thereto, was
purchased by the Seller from a Dealer under a Dealer Agreement pursuant to which
the Seller acquires Receivables in the ordinary course of business and was
validly assigned by such Dealer to the Seller;
 
(iii)            contains customary and enforceable provisions such as to render
the rights and remedies of the holder thereof adequate for realization against
the collateral security;
 
(iv)            is secured by a Financed Vehicle that, as of the Cutoff Date,
has not been repossessed;
 
(v)            is fully amortizing and provides for level monthly payments
(provided that the payment in the first monthly period and the final monthly
period of the life of the Receivable may be minimally different from the level
payment) which, if made when due shall fully amortize the amount financed over
the original term and yield interest at the rate set forth on the Receivable;
 
(vi)            is a fixed rate, simple interest loan;
 
(vii)            shall provide for, in the event that such Receivable is
prepaid, a prepayment that fully pays the principal balance and includes any
accrued and unpaid interest due pursuant to the related contract through the
date of prepayment in an amount at least equal to the rate set forth on the
Receivable; and
 
(viii)            has not been amended or collections with respect to which
waived, other than as evidenced in the Receivable File related thereto.
 
Test:            Review the Schedule of Receivables, the Contract, the List of
Approved Dealers and Mechanics Bank’s receivables systems to confirm that each
of the characteristics listed in (i) through (viii) above is correct in all
material respects.
 
Representation:
 
(e)            Individual Characteristics.
 
The Receivables have the following individual characteristics as of the Cutoff
Date:
 
SB-2

--------------------------------------------------------------------------------

(i)            each Receivable has an APR of not less than 0.001% and not more
than 24.00%;
 
(ii)            each Receivable had an original term to maturity of not less
than 12 months and not more than 75 months;
 
(iii)            each Receivable has a remaining term to maturity, as of the
Cutoff Date, of not less than 9 months and not more than 75 months;
 
(iv)            each Receivable has a Cutoff Date Principal Balance of not less
than $1,000 and no more than $95,000;
 
(v)            no Obligor as to any Receivable had a non-zero FICO® score of
less than 500; and
 
(vi)            as of the Cutoff Date, no Receivable had a scheduled maturity
date later than August 12, 2024.
 
Test:            Review the Schedule of Receivables, the Contract, the
Receivable File and Mechanics Bank’s receivables systems to confirm that each of
the characteristics listed in (i) through (vi) above is correct in all material
respects.
 
Representation:
 
(f)            Compliance With Law.All requirements of applicable federal, State
and (to the best knowledge of the Seller) local laws and regulations thereunder
(including usury laws, the Federal Truth-in-Lending Act, the Equal Credit
Opportunity Act, the Fair Credit Billing Act, the Fair Credit Reporting Act, the
Fair Debt Collection Practices Act, the Federal Trade Commission Act, the
Magnuson-Moss Warranty Act, the Federal Reserve Board’s Regulation “M,” the
Consumer Financial Protection Bureau’s Regulations “B” and “Z” applicable to
consumer auto finance transactions, State unfair and deceptive practices and
state adaptations of the National Consumer Act and of the Uniform Consumer
Credit Code and other consumer credit laws and equal credit opportunity and
disclosure laws) in respect of all of the Receivables and the Financed Vehicles,
have been complied with in all material respects, and each Receivable and the
sale of the related Financed Vehicle complied at the time it was originated or
made and now complies in all material respects with all applicable legal
requirements.
 
Test:            Review the Contract, the Schedule of Receivables, the
Receivable File and Mechanics Bank’s receivables system and confirm (i) the
Contract form is on the List of Approved Contract Forms, (ii) the Contract is
properly completed, (iii) the Amount Financed is properly calculated, (iv) the
total sales price is properly calculated, (v) the total of payments is properly
calculated, (vi) the APR is properly calculated and (vii) the first payment due
date as stated within the “when payments are due” section of the Truth in
Lending section of the Contract is within an acceptable timeframe of the
Contract Date.
 


SB-3

--------------------------------------------------------------------------------

 
Representation:
 
(g)            Origination.Each Receivable was originated in the United States
to an Obligor who is a natural person and who is not an Affiliate of any party
to any of the Basic Documents.
 
Test:            Review the Contract and confirm (i) such Contract form is on
List of Approved Contract Forms, (ii) the Dealer is located in the United
States, (iii) such Contract does not indicate the Obligor is other than a
natural person and (iv) the name of the Obligor does not contain any wording to
indicate it is a business, commercial entity or an Affiliate of any party to any
of the Basic Documents and use online sources to confirm, if applicable.
 
Representation:
 
(h)            Binding Obligation.Each Receivable represents the genuine, legal,
valid and binding payment obligation in writing of the related Obligor,
enforceable by the holder thereof in all material respects in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law; and all parties to each
Receivable had full legal capacity to exercise and deliver such Receivable and
all other documents related thereto and to grant the security interest purported
to be granted thereby.
 
Test:            Confirm that the Contract form is on the List of Approved
Contract Forms and that the Contract contains signature(s) in the “borrower”
space (and any co-borrower, and/or guarantor space(s), if applicable).
 
Representation:
 
(i)            No Government Obligor.No Obligor is the United States or any
State or any agency, department, subdivision or instrumentality thereof.
 
Test:            Review the buyer section on the Contract and confirm a person’s
or business name is reported.  If the buyer section on the Contract does not
report a person’s or business name, confirm internet search results do not
indicate the buyer to be a government agency, department, political subdivision
or instrumentality.
 
Representation:
 
(j)            Obligor Bankruptcy.
 
SB-4

--------------------------------------------------------------------------------

No Receivable is identified in the records of the Servicer as relating to an
Obligor who has filed for bankruptcy or is the subject of bankruptcy proceedings
as of the Cutoff Date.
 
Test:            Review the Receivable File and any applicable servicing notes
on Mechanics Bank’s receivables systems and confirm there is no indication of
pending bankruptcy or insolvency proceedings.
 
Representation:
 
(k)            Receivable Schedule.
 
The information regarding the Receivables set forth in the Schedule of
Receivables is true and correct in all material respects as of the close of
business on the Cutoff Date.
 
Test:            Review the Receivable File and confirm each attribute of the
Receivable as reflected in the Schedule of Receivables is accurate is all
material respects.
 
Representation:
 
(l)            Marking Records.
 
By the Closing Date, the Seller will have caused the portions of the electronic
ledger relating to the Receivables to be clearly and unambiguously marked to
show that the Receivables have been transferred to the Purchaser or as otherwise
required by the Purchaser.
 
Test:            Review Mechanics Bank receivables systems to confirm that such
books, records and/or systems have been annotated to reflect such transfer of
the Receivables.
 
Representation:
 
(m)            Chattel Paper.
 
As of the Cutoff Date, (i) the Receivables constitute either “electronic chattel
paper” or “tangible chattel paper” as such terms are defined in the relevant
UCC, (ii) no more than 10% of the Pool Balance is represented by Receivables
constituting “electronic chattel paper” and (iii) at least 90% of the Pool
Balance is represented by Receivables constituting “tangible chattel paper.”
 
Test:            Review the Receivable Files and the Schedule of Receivables to
confirm (i) the Contract form is on the List of Approved Contract Forms, (ii)
the amount financed as reported on the Contract is greater than zero, (iii)
there is documentation as of a lien against the financed vehicle; and (iv) that
not more than 10% of the Pool Balance is represented by Receivables constituting
“electronic chattel paper.”
 
Representation:
 
SB-5

--------------------------------------------------------------------------------

(n)            One Original.
 
There is only one original executed copy of each Receivable.
 

Test:
Confirm there is a final version of the Contract available for review and that
the same contains signatures in the spaces for the buyer(s) and for the Dealer.

 
Representation:
 
(o)            Receivable Files Complete.
 
There exists a Receivable File pertaining to each Receivable and such Receivable
File contains each of the documents referred to in the definition of such term
in Appendix A of the Sale and Servicing Agreement.  Each of such documents which
is required to be signed by the Obligor has been signed by the Obligor in the
appropriate spaces.  All applicable blanks on any form have been properly filled
in and each form has otherwise been correctly prepared.  The Receivable File for
each Receivable currently is in the possession of the Custodian.
 
Test:            Review the Receivables File, Mechanics Bank’s receivables
systems and the Custodian’s records to confirm that (i) the Contract is executed
by a party representing itself to be the Obligor listed on such Contract, (ii)
that such Contract appears on it its face to have been completed and (iii) that
the Custodian’s record reflecting receipt of the related Receivable File does
not indicate any omissions with respect to such Receivable File.
 
Representation:
 
(p)            Receivables in Force.
 
As of the Cutoff Date, no Receivable has been satisfied, subordinated or
rescinded, and the Financed Vehicle securing each such Receivable has not been
released from the lien of the related Receivable in whole or in part; no
provisions of any Receivable have been waived, altered or modified in any
respect since its origination, except by instruments or documents identified in
the Receivable File; and no Receivable has been modified as a result of
application of the Servicemembers Civil Relief Act or the California Military
Families Financial Relief Act.
 
Test:            Review Mechanics Bank’s receivables systems and the Receivables
File (including title documents) and confirm that the Receivables exists on the
servicing system as an active Receivable, that such systems do not reflect any
amendment, modifications or notations with respect to Servicemembers Civil
Relief Act or the California Military Families Financial Relief Act (or if so,
then military orders are in notated in such systems) and that the title
documents show the Seller or an entity listed on the List of Acceptable Name
Variations as the first lienholder.
 
Representation:
 
(q)            Lawful Assignment.
 
SB-6

--------------------------------------------------------------------------------

No Receivable was originated in, or is subject to the laws of, any jurisdiction
the laws of which would make unlawful, void or voidable the sale, transfer and
assignment of such Receivable under this Agreement or to be entered into by the
Purchaser.
 
Test:            Review the Contract, the Receivables File and the Mechanics
Bank servicing system and confirm that the Contract was completed on a form of
contract listed on the List of Approved Contract Forms and that such Contract
was properly and fully completed by the Dealer.
 
Representation:
 
(r)            Composition of Receivable.
 
No Receivable has a Principal Balance which includes capitalized interest, late
charges or amounts attributable to the payment of the premium for any insurance
policy.
 
Test:            Review Mechanics Bank’s receivables systems and the Receivable
File and recalculate the Principal Balance based on the original finance amount,
the interest rate and the payments made to date with respect to such Receivable.
 
Representation:
 
(s)            Security Interest in Financed Vehicle.
 
The Seller has a first priority perfected security interest in all of the
Financed Vehicles securing the Receivables, which security interest is
assignable together with such Receivables and has been so assigned to the
Purchaser.  There are no Liens affecting a Financed Vehicle which are or may be
Liens prior or equal to the lien of the related Receivable.
 
Test:            Review the Schedule of Receivables, the Receivable file and
Mechanics Bank’s receivables systems to confirm (i) the existence of the
Receivable, (ii) the Seller or an entity listed on the List of Acceptable Name
Variations is listed on the related title documents and (iii) that Mechanics
Bank’s receivables system has no notations or record of other Liens on the
Financed Vehicle or the Receivable.
 
Representation:
 
(t)            Notations of Security Interest in Financed Vehicle.
 
With respect to each Receivable, (i) if the related Financed Vehicle is located
in a State in which notation of a security interest on the title document is
required or permitted to perfect such security interest, the title document
shows, or if a new or replacement title document is being applied for with
respect to such Financed Vehicle the title document will be received within 180
days of the date of origination of such Receivable and will show the Seller
named as the original secured party under each Receivable as the holder of a
first priority security interest in such Financed Vehicle and (ii) if the
related Financed Vehicle is located in a State in which the filing of a
financing statement under the UCC is required or permitted to perfect such
security interest, such filings have been duly made and show
SB-7

--------------------------------------------------------------------------------

the Seller named as the secured party.  With respect to each Receivable for
which the title document has not yet been returned from the applicable registrar
of titles, the Seller has (i) received written evidence from the related Dealer
that such title document showing the Seller as first lienholder has been applied
for or (ii) applied for such title document showing the Seller as first
lienholder.
 
Test:            Review the related title and/or title application with respect
to each related Receivable to confirm that the Seller is named as the holder of
a first priority perfected security interest, secured party or first lienholder
(as applicable) with respect to the Financed Vehicle related to such Receivable.
 
Representation:
 
(u)            No Impairment.
 
The Seller has not done anything to convey any right to any Person that would
result in such Person having a right to payments due under the Receivable or
otherwise to impair the rights of the Purchaser in any Receivable or the
proceeds thereof.
 
Test:            Review the Schedule of Receivables and Mechanics Bank’s
receivables system and confirm there is no indication or notation that the
Seller has conveyed any rights with respect to the Receivable other than the
conveyance contemplated by this transaction.
 
Representation:
 
(v)            Receivable Not Assumable.
 
No Receivable is assumable by another Person in a manner which would release the
Obligor thereof from such Obligor’s obligations with respect to such Receivable.
 
Test:            Review the Receivable File and confirm the form of Contract is
the List of Approved Contract Forms and the form of Contract contains no express
language permitted the related Obligor to assign its obligation thereunder to a
third party not listed on the Contract and thereby release such Obligor of its
obligations under the Receivable.
 
Representation:
 
(w)            No Defenses.
 
No Receivable is subject to any right of rescission, setoff, counterclaim or
defense and no such right has been asserted or threatened with respect to any
Receivable.
 
Test:            Review the Receivable File and Mechanics Bank’s receivables
systems and confirm there is no evidence of litigation, other attorney
involvement or notice from or on behalf of an Obligor as of the Cutoff Date.
 


SB-8

--------------------------------------------------------------------------------

 
Representation:
 
(x)            No Default.
 
There has been no default, breach, violation or event permitting acceleration
under the terms of any Receivable (other than a current payment delinquency of
not more than 30 days as of the Cutoff Date) and no condition exists or event
has occurred and is continuing that with notice, the lapse of time or both would
constitute a default, breach, violation or event permitting acceleration under
the terms of any Receivable, and there has been no waiver of any of the
foregoing.
 
Test:            Review Mechanics Bank’s receivables systems (including any
transactions histories and collection notes therein) related to such Receivable
and confirm that is no indication of any default or breach of such Receivable.
 
Representation:
 
(y)            Insurance.
 
Each Receivable requires the related Obligor to maintain a comprehensive and
collision insurance policy (i) in an amount at least equal to the lesser of (A)
its maximum insurable value or (B) the Principal Balance due from the Obligor
under the related Receivable, (ii) naming the Seller as loss payee and (iii)
insuring against loss and damage due to fire, theft, transportation, collision
and other risks generally covered by comprehensive and collision coverage.  Each
Receivable requires the Obligor to maintain physical loss and damage insurance,
naming the Seller and its successors and assigns as additional insured parties
and each Receivable permits, but does not require, the holder thereof to obtain
physical loss and damage insurance at the expense of the Obligor if the Obligor
fails to do so.  No Receivable was subject to force-placed insurance as of the
Cutoff Date.
 
Test:            Review Schedule of Receivables, Mechanics Bank’s receivables
system and the Contract to confirm the Contract contains language that required
the Obligor to obtain and maintain insurance against physical damage to the
Financed Vehicle in the amounts and per the terms specified above.
 
Representation:
 
(z)            Paid Ahead.
 
As of the Cutoff Date, any amounts paid ahead on the Receivables have been
applied to the Principal Balance of the Receivables, as reflected in the
Schedule of Receivables.
 
Test:            Review the Schedule of Receivables and Mechanics Bank’s
receivables systems with respect to such Receivable and recalculate the
Principal Balance after taking into account all payments received with respect
to such Receivable.
 
SB-9

--------------------------------------------------------------------------------

Representation:
 
(aa)            Interest Payable.
 
With respect to each Receivable, interest will be charged and payable on the
Principal Balance of the Receivable since the date of the last payment on the
Receivable (and in all cases will be charged since the Cutoff Date).
 
Test:            Review the Schedule of Receivables and Mechanics Bank’s
receivables systems, recalculate the amortization of such Receivable and confirm
that all payments with respect to interest and principal have been accurately
allocated as per the Contract form.
 
Representation:
 
(bb)            Underwriting Guidelines.
 
Each Receivable has been originated in accordance with the Seller’s underwriting
guidelines.
 
Test:            Review the Schedule of Receivables, the Receivable File,
Mechanics Bank’s receivables systems and Mechanics Bank’s policies and
procedures with respect to the origination of new contracts as in effect as of
the related Contract Date (including policies related to permitted exceptions
thereto) and confirm the terms and conditions expressed with respect to such
receivable are in accordance with such policies and procedures (including
permitted exceptions thereto).
 
Representation:
 
(cc)            Geographic.
 
No Receivable was originated by a Dealer located in any State other than
California, Arizona, Texas, Nevada, Kansas, Missouri, Illinois, Oklahoma or
Washington.
 
Test:            Review each Contract and confirm that the related Dealer lists
its place of business address as any of the States of California, Arizona,
Texas, Nevada, Kansas, Missouri, Illinois, Oklahoma or Washington.
 




SB-10

--------------------------------------------------------------------------------